—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 13, 1996, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
This appeal was held in abeyance when this Court remanded the matter for a Mapp hearing (254 AD2d 33). Supreme Court has now heard and denied defendant’s motion to suppress and we see no reason to disturb the court’s factual findings. As the appeal concerned only defendant’s right to a hearing, and defense counsel has declined to raise additional issues on appeal, the judgment should be affirmed. Concur — Ellerin, P. J., Rosenberger, Mazzarelli and Andrias, JJ.